Citation Nr: 1640008	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 60 percent for radiculopathy of the left lower extremity (LLE).  

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015 the Board, in pertinent part, granted an increased initial rating of 70 percent, but not higher, for PTSD, effective from July 28, 2010.  The Board also found that the issue of entitlement to a TDIU was not before the Board.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the VA General Counsel's and Appellant's January 2016 Joint Motion For Partial Remand.  The Board's decision was vacated insofar as it denied the Veteran's claim for an initial evaluation in excess of 70 percent for PTSD, to include its finding that the issue of entitlement to a TDIU was not before the Board and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board's finding of fact that the appellant had total occupational and social impairment was inconsistent with the decision that he was not entitled to a rating in excess of 70 percent for PTSD.  Moreover, the Board erred when it did not provide an adequate statement of reasons or bases to support its finding that the issue of entitlement to a TDIU was not jurisdictionally before the Board.  

As noted by the Board in the July 2015 decision, the TDIU claim had been previously denied by the RO in a June 2015 rating decision.  The Board pointed out that the Veteran had neither appealed the denial of a TDIU nor submitted additional evidence in support of the claim.  Thus, the Board did not address the TDIU claim at the time of the July 2015 Board decision.  (The decision below includes discussion pertaining to the Court's concerns as to whether the Board properly bifurcated the TDIU claim.)  It is noted that shortly after the Board decision, the Veteran did submit additional pertinent evidence.  Specifically, VA treatment records dated from May through August 2015 were received in August 2015, and a May 2016 detailed affidavit by the Veteran was received that same month.  These additions were received within one year of the June 2015 denial.  (A claimant has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision.  38 C.F.R. § 20.302 (2015).)  If the appeal is not initiated and perfected within the allowed time period, then the rating decision becomes final.  
38 C.F.R. § 20.1103 (2015).)  In effect, with the submission of the treatment records and the affidavit, the Veteran's claim for a TDIU before the RO in June 2015 remained on appeal.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  Moreover, as the Board herein grants the TDIU claim in the decision below, there is no prejudice to the Veteran in the Board considering such evidence in the first instance, and the issue has been added to the front page of this decision as it is addressed below.  

In addition to the treatment records and affidavit mentioned above, also added to the record without waiver of AOJ consideration (but not within the one year period of the June 2015 denial of a TDIU) was a July 2016 vocational rehabilitation report pertinent to the claims on appeal.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2010, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding a new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal as to an increased rating for PTSD was received in December 2013.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  

During the appeal, service connection was granted for radiculopathy of the LLE and for lumbar spondylosis.  Disability ratings of 60 percent and 20 percent, respectively, were assigned, both effective July 28, 2010.  The Veteran submitted a timely notice of disagreement (NOD) with that decision.  The filing of a NOD initiates the appeal process.  

See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to these issues, remand is necessary.  Thus, the issues of entitlement to an initial disability rating in excess of 60 percent for radiculopathy of the LLE and entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

It appears that the VA Appeals Management Center in implementing the Board's July 7, 2015, decision, overlooked the Board's grant of an initial 70 percent rating for PTSD from July 28, 2010, to March 18, 2014.  This is brought to the attention of the AOJ for action deemed appropriate.


FINDINGS OF FACT

1.  For the entire initial rating period from July 28, 2010, the service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as sleep impairment, decreased concentration, impaired impulse control, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  

2.  For the entire initial rating period from July 28, 2010, the service-connected PTSD has not resulted in total occupational and social impairment.  

3.  From July 28, 2010, forward, the Veteran is rendered unable to obtain, secure, or maintain substantially gainful employment as result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the entire rating period from July 28, 2010, the criteria for a higher initial disability rating of 100 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, for the period from July 28, 2010, forward, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Veteran's appeal for a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice as described above regarding the service connection claim was furnished to the Veteran in 2007.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  VA most recently examined the service-connected PTSD in March 2014.  The VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairment, provided clinical observations, and provided an opinion on the severity of PTSD symptoms and the related social and occupational impairment.  The Board finds that the March 2014 VA PTSD examination report is adequate and that no further medical examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the claim of entitlement to a TDIU, considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of the matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Initial Rating in Excess of 70 Percent for PTSD 
Legal Criteria

The RO granted service connection for PTSD in a March 2011 rating decision, which assigned an initial 50 percent disability rating, effective July 28, 2010.  In an August 2014 rating decision, the RO assigned a 70 percent rating for PTSD for the period from March 18, 2014.  In July 2015, the Board determined that the 70 percent rating for PTSD was warranted from July 28, 2010.  The Veteran contends that a higher initial rating of 100 percent is warranted for the entire initial rating period based on the severity of symptoms including strained relations with family members, anger outbursts with periods of violence, and poor judgment and thinking.  See, e.g., October 2011 letter and his May 2016 affidavit.  

For the entire initial rating period from July 28, 2010, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, DC 9411.  As pertinent herein, mental disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule provision would be appropriate to rate the service-connected PTSD.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM-IV at 46-47.  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).  

Analysis

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from July 28, 2010, the service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as sleep impairment, decreased concentration, impaired impulse control, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  

VA examined the PTSD in September 2010.  The Veteran reported severe sleep impairment, moderate daily fatigue, and moderate sadness that can last two days or more once every two weeks.  The Veteran said that he has two adult children with whom he has good relationships; however, the examination report also reflects marital conflict.  As to social relationships, the Veteran reported a tendency to isolate and avoid socialization, and added that his major interpersonal relationships are work related.  The Veteran stated that he had poor impulse control and that he had attacked another person who said things he did not like.  The Veteran indicated that he worked intermittently despite chronic PTSD symptoms.  The examination report also indicates intrusive thoughts and nightmares of combat.  The VA examiner listed several problems "significantly impair[ing]" work, family, and social performance, including decreased concentration, anger outbursts, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  The VA examiner provided a GAF score of 60, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

VA treatment records spanning the period from January 2011 to February 2013 include several GAF scores.  While there are a range of scores, and not all treatment records document the same symptoms, the Board finds that the PTSD symptoms were generally the same over this period because there is no indication from the Veteran that the symptoms changed over this time.  In chronological order, the GAF scores were 75 (January 2011), 56 (February 2011), 55 (March 2011), 60 (April 2011), 50 (May 2011), 56 (July 2011), 54 (September 2011), 56 (December 2011), 56 (March 2012), 61 (May 2012), 58 (May 2012), 58 (July 2012), 58 (August 2012), 62 (November 2012), and 62 (February 2013).  Setting aside the January 2011 score of 75, which reflects no more than slight impairment in social and occupational functioning, the GAF scores generally fall between 51 and 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In February 2013 and June 2013 statements, the Veteran indicated the PTSD symptoms had worsened since the September 2010 VA examination.  Accordingly, VA reexamined the PTSD in March 2014.  The March 2014 VA examiner opined that the PTSD resulted in occupational and social impairment with deficiencies in most areas due to symptoms including irritability, reduced concentration, social avoidance, poor sleep, and occasional suicidal thoughts.  The Veteran reported irritability with his wife, good rapport with one of two daughters, but there was generally socially avoidant and isolative behavior. The Veteran indicated that reduced concentration and irritability cause problems at work.  The Veteran also reported several physical confrontations with people since the September 2010 VA examination.  No GAF score was provided; however, the VA examiner noted that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, and cannot be attributed to the physiological effects of a substance (the evidence indicates the Veteran has an alcohol use disorder in addition to PTSD).  

VA records dated from May to August 2015 show that the Veteran continued to be seen for follow-up and medical management of his anxiety.  While he had been attempting to work part time, his business was in $200,000 debt, and he was giving up his law practice completely to others.  His psychiatric symptoms included depression, mood changes, and an increase in drinking of alcohol.  He had no suicidal or homicidal ideations.  

In a May 2016 affidavit, the Veteran said that he had been unable to successfully do his work since 2010.  His back and LLE conditions caused him pain, and he was unable to sit for more than one hour or so.  He was unable to rest at night due to this pain and used a cane for ambulation.  He further explained that he had worked on a part time basis since 2010, usually no more than 10-12 hours per week.  Since 2010, he had increased anxiety and isolated himself from others.  His business debt had ballooned since 2010.  Additional PTSD symptoms included that he avoided crowds.  He was distrustful of others.  He occasionally went out to eat with his wife, but this was at lunch time when there were fewer people.  He had nightmares about his time in service a few times per year.  He also had survivor guilt.  

A private vocational rehabilitation report from July 2016 reflects that the Veteran stopped working full-time as a lawyer in 2008.  His hours decreased, and his business steadily declined beginning in 2010, especially after his hospitalization for his LLE condition.  He was unable to concentrate to accomplish work.  He kept his business open by borrowing money from himself and opening a line of credit.  He worked approximately 12-14 hours per week beginning in 2010 and even less in 2015 and 2016.  His office was now closed for good.  

The vocational rehabilitation report included a summarization of the medical evidence dated to the present day.  In addition to his PTSD symptoms, it was noted that the Veteran had had significant back complaints since 2010.  In 2011, he was diagnosed with chronic lumbar disease and left lumbar radiculopathy.  His treatment for these conditions continued to the present day.  (As already noted, the Veteran was service connected for his back and LLE conditions in a July 2015 rating decision.)  

In sum, as to the claim for an initial rating in excess of 70 percent, for the entire rating period from July 28, 2010, the PTSD manifested a range of symptoms which were estimated to be severe but not total.  VA examiners in September 2010 and March 2014 both opined that the PTSD symptoms caused significant impairment in work and social functioning.  Although the Veteran indicated that PTSD symptoms began to worsen as early as 2010, the evidence demonstrates that this was generally manifested by worsening symptoms rather than new symptoms.  While the symptoms may have worsened, the disability picture over the course of the entire rating period from July 28, 2010, suggests that the PTSD symptoms, even before becoming worse, still resulted in anger and irritability with violent outbursts, reduced concentration affecting the ability to work, and social avoidant behavior akin to an inability to establish and maintain effective relationships.  Considering these symptoms, the Board determined in July 2015 that for the entire initial rating period from July 28, 2010, the PTSD more nearly approximated the criteria for a 70 percent disability rating under DC 9411.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 (2015).  It was found, however, that for the entire rating period from July 28, 2010, total occupational and social impairment was not demonstrated.  This is evidenced by the fact that the Veteran continued to be a part of society in that he continued to work (although, apparently with increased difficulties) on a part-time basis and enjoyed some activities with his wife.  While the Veteran did report suicidal ideation and occasional violent outbursts against others during the March 2014 VA examination, there was no indication from the Veteran or the VA examiner that the Veteran was in persistent danger of hurting himself or others, and he denied suicidal or homicidal ideation in 2015.  Moreover, the Board considered these symptoms when determining that the evidence more nearly approximated the criteria for a 70 percent disability rating.  

Similarly, although the PTSD manifested deficiencies in some areas such as concentration, the evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Based on the lay and medical evidence of record, the Board finds that, for the entire initial rating period from July 28, 2010, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7 (2015).  

As to the Court's determination in 2016 that the Board did not provide an adequate statement of reasons or bases in the vacated July 2015 decision, the Board notes specific reference was made to the fact that the Board's decision included a finding of fact that stated that there was total occupational and social impairment.  Such a finding of fact reflects that a 100 percent rating should be granted for PTSD.  The Court further noted that this finding was inconsistent with the decision which discussed why the Veteran was not entitled to a rating in excess of 70 percent.  

The Board agrees that the finding of fact is inconsistent with the discussion provided by the Board and with the conclusion of law.  What is clear is that the Board's failure to insert the word "not" into the finding of fact caused the confusion and resulted in a misstatement.  While the finding of fact read that for the entire initial rating period from July 28, 2010, PTSD had resulted in total and social impairment, it was meant to read that PTSD had "not" resulted in total and social impairment.  That typographical omission has been corrected in this decision as reflected in the decision above.  Moreover, all evidence has been discussed above, to include the pertinent medical and lay evidence submitted since the previous decision.  It is concluded that a rating in excess of 70 percent is not warranted for PTSD for the period from July 28, 2010.  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 70 percent for PTSD for the rating period from July 28, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 (2015).  

TDIU

Initially, the Board will address the error in the previous July 2015 decision which did not provide an adequate statement of reasons or bases to support its finding that the TDIU was not before the Board.  

In Rice v. Shinseki, 22 Vet. App.447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in June 2015.  In certain instances, bifurcation and separate adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims.  The June 2015 rating decisions' denial of entitlement to a TDIU constitutes the permissible bifurcation and adjudication of the TDIU claim separate from the increased rating claim under Roebuck, Holland, and Locklear, supra.  

That being said, as noted in the "Introduction," the Veteran submitted additional evidence regarding the TDIU claim within one year from notification of the RO decision denying the claim.  38 C.F.R. § 20.302 (2015).  Given the further indications in the record that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the Board concludes that the TDIU claim, although properly separately adjudicated in July 2015, remains before the Board.  As such the claim is listed as on the title page.  

TDIU - Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, supra; Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2) (2015).  

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16 (a) (2015).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2015).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a) (2015).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2015).  

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The Veteran contends that he was ineffective working as a lawyer from as early as 2008, and it was after treatment for his LLE extremity disorder in 2010 that he had his "defining moment" that he was no longer able to sustain gainful employment.  From 2010 forward, he has been unable to stand for periods of time and has needed to use a cane.  Moreover, his psychiatric disability has also resulted in depression during this time period.  See, e.g., his May 2016 affidavit statement.  

As noted earlier, service connection was established during the appeal process in July 2015 for lumbar spine (20%) and LLE extremity conditions (60%), effective from July 28, 2010.  Moreover, the Board determined in a July 2015 Board decision that a 70 percent rating was warranted for PTSD from July 28, 2010.  In effect, a 90 percent combined rating has been in effect from the July 28, 2010 date.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2015) are met for this period because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 40 percent.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities renders him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment for the period from July 28, 2010.  The evidence weighing against the Veteran's appeal mainly consists of records showing that the Veteran continued to work on a part-time basis as a lawyer in the years from 2008 through 2016.  

The evidence weighing in the Veteran's favor includes the numerous statements of record showing that his actual work load declined, and that he was actually unable to accomplish the tasks that his employment required.  This resulted in his keeping his law practice open by borrowing money from himself and opening a line of credit.  When his business finally closed, the debt was $200,000.  In addition to the Veteran's PTSD, the evidence shows significant LLE radiculopathy and a lumbar spine condition.  

Regarding the mental challenges imposed by service-connected PTSD, the Veteran explained that he gets distracted easily, leading to difficulty finishing tasks.  He has depression and anxiety.  Such symptoms are documented in the summarization of the medical evidence in the above discussion of an increased rating for PTSD.   Moreover, as noted in the record and as summarized in the 2016 vocational rehabilitation report, the Veteran has also had significant lumbar spine and radiculopathy symptoms since 2010.  As evidenced by the disability ratings assigned to these conditions from July 28, 2010, they are significant disorders resulting in ongoing and serious symptoms.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, particularly the service-connected PTSD, and his LLE and spine conditions, render him essentially unemployable.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining substantially gainful employment to warrant a TDIU from July 28, 2010, forward.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU from July 28, 2010, forward, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

As noted earlier, a SOC has not been sent to the Veteran regarding the issues of entitlement to an initial disability rating in excess of 60 percent for radiculopathy of the LLE, and entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board must remand the matter for issuance of an SOC.  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to an initial disability rating in excess of 60 percent for radiculopathy of the LLE and entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis (if he so desires) by filing a timely substantive appeal.  If the Veteran perfects an appeal as to either issue, return the case to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


